A petition for certification of the judgment in A-001033-14 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, limited to the issue of the admissibility of the defendant's cell phone records; and it is further
ORDERED that the appellant may serve and file a supplemental brief on or before December 10, 2018, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file a submission, on or before January 24, 2019.